Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 

Argument (1): Regarding Claims 1-3, 6-10, 14, 16, 24-26, 28, 31-33, 35-37 and 99-101, Applicant argues that a null frame, cited in Para 0028 of Simpson, as would be understood by one of ordinary skill does not contain any data. Instead, a frame carries data. Simpson uses "null frame" consistently with its ordinary meaning in the art, teaching that a mobile station sends a null frame when it does not have any voice data to transmit. Thus, Simpson fails to teach sending dummy data for any purpose. Instead, Simpson teaches sending a null frame, a link layer object that contains no data.
Examiner’s Response: Examiner respectfully disagrees. 
First, looking at the claims, it is considered that the broadest reasonable interpretation of “dummy data” would include a null frame, just as the set of possible data would include the empty / null set.  It is not seen how or why the proposed amendment would change that and thus will not be entered.
Second, claim 1 is limited to a method comprising the steps of wirelessly receiving a command and wirelessly transmitting responses.  The claim is not concerned with nor limited by the construction of the message response, only that it be sent.  Thus it is considered that the contents of the responses are nonfunctional descriptive limitations not carrying patentable weight.



Argument (2): Regarding Claims 1-3, 6-10, 14, 16, 24-26, 28, 31-33, 35-37 and 99-101, Applicant alleges that no showing been made that a null frame would be useful in the method of claim 1 or in the device of claim 24. On the contrary, the present application consistently teaches that the dummy data is provided as payload within a transmission frame. Intra-frame transmission protocols operate at a generally higher frequency that inter-frame protocols. That is, a single frame is generated and transmitted over a shorter time interval than a multiple frame. Transmission of a null frame when a mobile station is making a call, but temporarily has no data to transmit because the user is not speaking, as taught by Simpson, would not be useful for the purpose disclosed and claimed in the present application, for several reasons. For example, Simpson teaches that the mobile station initiates the call. See, e.g., Abstract ("Upon initiating a communication link the mobile station ..."). The null frame is simply used to keep the communication link open when there is no voice data to transmit. In contrast, the present application teaches that the reader device initiates a communication session, while the on-body device (which is read on Simpson's mobile station as the device sending a null frame) provides dummy data in the same frame, avoiding unnecessary transmission of multiple frames that would consume additional time and power. Referring to Fig. SA, it is clear that the null frame as taught by Simpson cannot be combined with the present disclosure.
Examiner’s Response: Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Therefore, the combined teachings of Sicurella and Simpson disclose all of the claimed limitations.